Pee Curiam.
The allegation of the petition to the effect that the conveyance by John McLean to Johnson, and by the latter to McLean’s wife, were made with the intent to defraud creditors is wholly without evidence to sustain it. The evidence clearly proves that at the date of those conveyances, John McLean owned unincumbered property of the value of from $12,000 to $15,000. That he owed not exceeding five hundred dollars, and that plaintiff’s debt was contracted more than two years after the conveyances above named were executed and recorded. The property conveyed was an inconsiderable portion of that owned by McLean, and was a reasonable provision for his wife, to whom he had but recently been married. It was in evidence that he said that the conveyance was made to avoid any debt he might subsequently contract. We suppose that no conveyance was ever made by a husband to his wife but with that view. There is no allegation or evidence to the effect that he *679contemplated contracting debts when the conveyance was made, and that it was made in order to defeat any debt» he then had it in contemplation to contract.
The judgment is reversed and the bill dismissed.